Title: From Alexander Hamilton to Theodore Meminger, 17 October 1799
From: Hamilton, Alexander
To: Meminger, Theodore


          
            Sir,
            Trenton October 17. 99
          
          I am authorized to offer you the appointment of Pay Master to the second regiment of Artillerists. You will signify your acceptance, should you think proper to accept, to the Pay Master General and immediately enter upon the duties—
          With consideration I am, Sir
          Lt. Meminger—
        